News Release P. O. Box 1980 Winchester, VA22604-8090 FOR IMMEDIATE RELEASE Contact: Glenn Eanes Vice President and Treasurer 540-665-9100 AMERICAN WOODMARK CORPORATION ANNOUNCES SECOND QUARTER RESULTS WINCHESTER, Virginia (November 24, 2010) American Woodmark Corporation (NASDAQ: AMWD) today announced results for the second quarter of its fiscal year 2011, that ended on October 31, 2010. Net sales rose by 3% compared with the second quarter of the prior fiscal year to $107,613,000.Net sales rose by 6% during the six-month period ended October 31, 2010 compared with the comparable period of the prior fiscal year, to $216,916,000. The Company’s sales results in each of its sales channels approximated the overall rate of increase during the second quarter of fiscal year 2011. The Company generated a net loss of ($7,384,000) or ($0.52) per diluted share during the second quarter of fiscal year 2011, compared with a net loss of ($5,279,000) or ($0.37) per diluted share in the second quarter of its prior fiscal year. The Company generated a net loss of ($10,802,000) or ($0.76) per diluted share in the six-month period ended October 31, 2010, compared with a net loss of ($11,685,000) or ($0.83) per diluted share in the comparable period of the prior fiscal year. The Company’s results in the three- and six-month periods of the prior fiscal year included $146,000 and $1,742,000 of net-of-tax restructuring charges relating to cost reduction initiatives completed in the prior fiscal year. Exclusive of these charges, net loss for the three- and six-month periods ended October 31, 2009 was ($5,133,000) or ($0.36) per diluted share, and ($9,943,000) or ($0.70) per diluted share, respectively. Gross profit for the second quarter of fiscal year 2011 was 9.1% of net sales, compared with 12.2% in the second quarter of the prior fiscal year. Gross profit was 11.2% of net sales during the first six months of fiscal year 2011, compared with 12.0% of net sales during the comparable period of the prior fiscal year. The decline in gross profit margin during the three- and six-month periods primarily reflected the unfavorable impact of increased sales promotion costs that were included as either reductions of sales or increases to cost of sales during the second quarter of fiscal year 2011. Selling, general and administrative costs were 20.3% of net sales in the second quarter of fiscal year 2011, up from 20.1% of net sales in the second quarter of the prior fiscal year. Selling, general and administrative costs were 19.3% of net sales in the first six months of fiscal year 2011, down slightly from 19.7% in the comparable period of the prior fiscal year. The Company’s operating expense ratio was relatively consistent with prior year levels, as increased sales and marketing costs were offset by reductions in general and administrative expense. The Company generated positive free cash flow (defined as cash provided by operating activities net of cash used for investing activities) of $5.5 million in the second quarter of fiscal year 2011, compared with negative free cash flow generated in the second quarter of the prior fiscal year of $2.0 million. The Company’s improvement in free cash flow was aided by the receipt of its federal income tax refund and by proceeds from the sale of a closed plant. American Woodmark Corporation manufactures and distributes kitchen cabinets and vanities for the remodeling and new home construction markets.Its products are sold on a national basis directly to home centers, major builders and through a network of independent distributors.The Company presently operates eleven manufacturing facilities and nine service centers across the country. Safe harbor statement under the Private Securities Litigation Reform Act of 1995:All forward-looking statements made by the Company involve material risks and uncertainties and are subject to change based on factors that may be beyond the Company's control.Accordingly, the Company's future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.Such factors include, but are not limited to, those described in the Company's filings with the Securities and Exchange Commission and the Annual Report to Shareholders.The Company does not undertake to publicly update or revise its forward looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. -MORE- AMWD Announces Second Quarter Results Page 2 November 24, 2010 AMERICAN WOODMARK CORPORATION Unaudited Financial Highlights (in thousands, except share data) Operating Results Three Months Ended Six Months Ended October 31 October 31 Net Sales $ Cost of Sales & Distribution Gross Profit Sales & Marketing Expense G&A Expense Restructuring Charges 16 39 Operating Loss ) Interest & Other (Income) Expense ) (7 ) ) ) Income Tax Benefit ) Net Loss $ ) $ ) $ ) $ ) Earnings Per Share: Weighted Average Shares Outstanding - Diluted Loss Per Diluted Share $ ) $ ) $ ) $ ) Condensed Consolidated Balance Sheet October 31 April 30 Cash & Cash Equivalents $ $ Customer Receivables Inventories Other Current Assets Total Current Assets Property, Plant & Equipment Restricted Cash Other Assets Total Assets $ $ Current Portion - Long-Term Debt $ $ Accounts Payable & Accrued Expenses Total Current Liabilities Long-Term Debt Other Liabilities Total Liabilities Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ -MORE- AMWD Announces Second Quarter Results Page 3 November 24, 2010 Condensed Consolidated Statements of Cash Flows Six Months Ended October 31 Net Cash Provided/(Used) by Operating Activities $ $ ) Net Cash Used by Investing Activities ) ) Free Cash Flow ) Net Cash Used by Financing Activities ) ) Net Increase/(Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ -END-
